DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 8 recites the limitation "the photoelectric conversion elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claims 9-12 depend from claim 8 and therefore they are rejected for the same reasons as stated above. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US-PGPUB 2017/0059399) in view of Enomoto (US-PGPUB 2012/0217602). 
 	Regarding claim 1, Suh discloses an imaging device (see figs. 1 and 4 and paragraphs 0053-0054), comprising: 
 	a pixel array unit, wherein the pixel array unit includes a plurality of pixel groups (Pixel array 110 having a plurality of pixel column groups; see figs. 1-2, 4 and paragraph 0054), wherein each pixel group includes: 
 	a plurality of unit pixels, wherein the plurality of unit pixels includes at least first and second unit pixels (see pixels 213 in fig. 2 and paragraph 0054); 
 	a plurality of photoelectric conversion regions, wherein each unit pixel includes at least one of the photoelectric conversion regions (photodiodes 411; see fig. 4 and paragraph 0082); 
 	a first readout circuit selectively coupled to the plurality of photoelectric conversion regions (Circuit 450; see fig. 4 and paragraphs 0081, 0088); 

 	However, Suh fails to expressly disclose an isolation structure, wherein the isolation structure separates the first unit pixel from the second unit pixel.  
 	On the other hand, Enomoto discloses an isolation structure, wherein the isolation structure separates the first unit pixel from the second unit pixel (The pixel separation portion 301 is formed so as to divide between the plurality of pixels P in the inner portion of the semiconductor substrate 101. In addition, the pixel separation portion 301 electrically separates the plurality of pixels P; see figs. 3-4 and paragraphs 0112-0120). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suh and Enomoto to provide an isolation structure, wherein the isolation structure separates the first unit pixel from the second unit pixel for the purpose of effectively preventing the signals output from each pixel from being mixed by electric noise.

 	Regarding claim 2, Suh and Enomoto disclose everything claimed as applied above (see claim 1). However, Suh fails to disclose the isolation structure includes a deep trench isolation structure portion.
 	Nevertheless, Enomoto discloses the isolation structure includes a deep trench isolation structure portion (The first trench TR1 is provided in the deeper portion in the semiconductor substrate 101; see fig. 3 and paragraph 0116). 


 	Regarding claim 3, Suh and Enomoto disclose everything claimed as applied above (see claim 2). However, Suh fails to disclose the isolation structure includes a full thickness trench isolation structure portion. 
 	On the other hand, Enomoto discloses the isolation structure includes a full thickness trench isolation structure portion (Thicknesses of Inside Surface of Second Trench TR2 and Upper Portion of Semiconductor Substrate 101: 1 to 200 nm; see fig. 3 and paragraph 0214). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suh and Enomoto to provide the isolation structure includes a full thickness trench isolation structure portion for the purpose of effectively preventing the signals output from each pixel from being mixed by electric noise.

 	Regarding claim 4, Suh and Enomoto disclose everything claimed as applied above (see claim 1). However, Suh fails to disclose the isolation structure is entirely a deep trench isolation structure.  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suh and Enomoto to provide the isolation structure is entirely a deep trench isolation structure for the purpose of effectively preventing the signals output from each pixel from being mixed by electric noise.

 	Regarding claim 5, Suh and Enomoto disclose everything claimed as applied above (see claim 1). In addition, Suh discloses the second readout circuit is an address event detection readout circuit (Circuit 430 is a circuit that detects the event of a change in light intensity. Circuit 430 generates a second voltage indicating an amount of change in the intensity of the light, based on the first voltage VPR generated by the sensing circuit 410; see fig. 4 and paragraphs 0084-0087, 0010). 

 	Regarding claim 6, Suh and Enomoto disclose everything claimed as applied above (see claim 2). In addition, Suh discloses the first readout circuit is an imaging signal generation circuit (Circuit 450 includes a source follower MOUT 451 and a transistor MSEL 453. The source follower MOUT 451 generates a third voltage having substantially the same value as a value of the second voltage generated by the time-SEL 453 outputs the third voltage as an output voltage VOUT in response to the selection signal SEL of the selection circuit; see fig. 4 and paragraph 0088).  

 	Regarding claim 7, Suh and Enomoto disclose everything claimed as applied above (see claim 6). In addition, Suh discloses the second readout circuit is an address event detection readout circuit (Circuit 430 is a circuit that detects the event of a change in light intensity. Circuit 430 generates a second voltage indicating an amount of change in the intensity of the light, based on the first voltage VPR generated by the sensing circuit 410; see fig. 4 and paragraphs 0084-0087, 0010).

 	 Regarding claim 20, Suh discloses an electronic apparatus (see figs. 1, 2, 4), comprising: 
 	a solid state imaging device (see figs. 1 and 4 and paragraphs 0053-0054), including: a pixel array unit, wherein the incident light to the pixel array unit, wherein the pixel array unit includes a plurality of pixel groups (Pixel array 110 having a plurality of pixel column groups; see figs. 1-2, 4 and paragraph 0054), wherein each pixel group includes:
 	 a plurality of unit pixels, wherein the plurality of unit pixels includes at least first and second unit pixels (see pixels 213 in fig. 2 and paragraph 0054); 
 	a plurality of photoelectric conversion regions, wherein each unit pixel includes at least one of the photoelectric conversion regions (photodiodes 411; see fig. 4 and paragraph 0082); 

 	 a second readout circuit selectively coupled to the plurality of photoelectric conversion regions (Time-varying circuit 430; see fig. 4 and paragraphs 0081, 0084-0087). 
 	However, Suh fails to disclose an imaging lens; and the imaging lens passes incident light to the pixel array unit and an isolation structure, wherein the isolation structure separates the first unit pixel from the second unit pixel.  
 	On the other hand, Enomoto discloses an imaging lens (Optical system 42; see fig. 1 and paragraphs 0064-0066); and the imaging lens passes incident light to the pixel array unit (Optical system 42 includes an imaging lens so as to focus the incident light H on the imaging surface PS of the solid-state imaging device 1; see paragraphs 0066, 0072-0074) and an isolation structure, wherein the isolation structure separates the first unit pixel from the second unit pixel (The pixel separation portion 301 is formed so as to divide between the plurality of pixels P in the inner portion of the semiconductor substrate 101. In addition, the pixel separation portion 301 electrically separates the plurality of pixels P; see figs. 3-4 and paragraphs 0112-0120). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suh and Enomoto to provide an imaging lens; and the imaging lens passes incident light to the pixel array unit and an isolation structure, wherein the isolation structure separates the first unit pixel from the second unit pixel for the purpose of improving light collection and .

8.	Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Enomoto and further in view of Kim et al. (US-PGPUB 2020/0077055). 
 	Regarding claim 8, Suh and Enomoto disclose everything claimed as applied above (see claim 7). However, Suh fails to disclose a substrate, wherein the photoelectric conversion elements are formed in the substrate, wherein a first surface of the substrate is an incident light surface, wherein a second surface of the substrate is a non-incident light surface. 
 	On the other hand, Enomoto discloses a substrate, wherein the photoelectric conversion elements are formed in the substrate (The photodiode 21 is provided in the semiconductor substrate 101; see fig. 3 and paragraphs 0096-0098), wherein a first surface of the substrate is an incident light surface (The photodiode 21 receives the light H incident from the rear surface (upper surface in FIG. 3); see paragraph 0095), wherein a second surface of the substrate is a non-incident light surface (a supporting substrate SS is provided on the front surface (lower surface) of the wiring layer 111; see fig. 3 and paragraph 0089). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suh and Enomoto to provide a substrate, wherein the photoelectric conversion elements are formed in the substrate, wherein a first surface of the substrate is an incident light 
 	However, Suh and Enomoto fail to disclose at least a portion of an element of at least one of the first and second readout circuits is formed between an end of the deep trench isolation structure and the second surface of the substrate. 
 	On the other hand, Kim discloses at least a portion of an element (The interconnection layer 20 includes first to third interlayered insulating layers 221, 222, and 223, which cover the transfer transistors TX and the logic transistors RX, SX, and DX; see fig. 10A and paragraphs 0052, 0089) of at least one of the first and second readout circuits is formed between an end of the deep trench isolation structure (Trench TR having isolation pattern 101; see fig. 10A) and the second surface of the substrate (the surface opposite to the lens 307; see fig. 10A and paragraphs 0078-0080). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suh, Enomoto and Kim to provide at least a portion of an element of at least one of the first and second readout circuits is formed between an end of the deep trench isolation structure and the second surface of the substrate for the purpose of improving dark current property of the imaging device. 
 

Allowable Subject Matter
9. 	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) rewritten in independent form including all the limitations of the 2) if rewritten to overcome the 35 USC 112(b) rejection set forth above. 

10. 	Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.




Contact Information
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/10/2021